[Cite as In re Adoption of J.A.M., 2022-Ohio-2313.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 IN THE MATTER OF THE ADOPTION                        :
 OF J.A.M.                                            :
                                                      :   Appellate Case No. 2022-CA-14
                                                      :
                                                      :   Trial Court Case No. 11285AD
                                                      :
                                                      :   (Appeal from Common Pleas
                                                      :   Court – Probate Division)
                                                      :
                                                      :

                                               ...........

                                              OPINION

                              Rendered on the 1st day of July, 2022.

                                               ...........

MATTHEW C. SORG, Atty. Reg. No. 62971, 40 North Main Street, Suite 2700, Dayton,
Ohio 45423
      Attorney for Appellant

KELLY M. SCHROEDER, Atty. Reg. No. 0080637, 1 South Main Street, Suite 1800,
Dayton, Ohio 45402
      Attorney for Appellee

                                             .............

LEWIS, J.
                                                                                         -2-


         {¶ 1} Petitioner-Appellant K.B.M., Stepmother of J.A.M., a minor, appeals from the

probate court’s judgment denying her petition to adopt J.A.M. 1 For the reasons that

follow, we affirm the probate court’s judgment.



    I.      Facts and Course of Proceedings

         {¶ 2} J.A.M. was born in December 2008, and his sister was born in August 2010.

J.A.M.’s sister has special needs. Their father and mother had been in a relationship for

approximately ten years but were never legally married. The parents’ relationship ended

in 2011. For the next several years, Mother and Father had an informal arrangement for

parenting the children in which J.A.M. lived with Father and their daughter lived with

Mother. Both parents visited routinely with the other child not living with them. Father

married Stepmother in October 2017. Stepmother lives with Father and J.A.M.

         {¶ 3} In early 2020, Mother and Father signed an Agreed Entry that was adopted

by the Juvenile Division of the Montgomery County Common Pleas Court in a March 9,

2020 decision and order. Father was designated the legal, custodial, and residential

parent of J.A.M. Mother was designated the legal, custodial, and residential parent of

their daughter. The Agreed Entry contained the following paragraph:

         There shall be no award of parenting time for either parent for the child not

         in their respective custody. Parents shall take notice of the Montgomery

         County Juvenile Court Standard Order of Parenting Time attached hereto

         and incorporated herein, but the provisions related to parenting time for


1 In order to protect the identity of a minor child and to avoid confusion, we will refer to
the individuals in this case by their relationship status with J.A.M.
                                                                                         -3-


       school year, holidays, and summer shall not be enforced by and between

       the parties.

March 9, 2020 Decision and Order.

       {¶ 4} Neither Father nor Mother made much effort to visit or communicate with the

child living with the other parent after the Agreed Entry was adopted by the juvenile court.

Mother believed that the language regarding no award of parenting time meant she was

prohibited from having any contact or communication with J.A.M. Therefore, she had

not seen J.A.M. in person since Christmas 2019.

       {¶ 5} On August 5, 2021, Stepmother filed a petition to adopt J.A.M. in the Greene

County Probate Court. After Mother filed objections to the petition, the probate court

held an evidentiary hearing on the issue of whether Mother’s consent to the proposed

adoption was required.      The court found that Mother’s consent was not required,

because Mother had “failed without justifiable cause to provide more than de minimis

contact [with] J.A.M. for a period of at least one year immediately preceding the filing of

the adoption petition.”   December 6, 2021 Decision, p. 9.        The probate court then

scheduled a separate hearing to determine whether the adoption was in the best interest

of J.A.M.

       {¶ 6} The best interest hearing was held on January 26, 2022.                Father,

Stepmother, and Mother testified at the hearing. On February 7, 2022, the probate court

found that Stepmother had failed to prove that the proposed adoption was in J.A.M.’s best

interest.   Consequently, the court denied Stepmother’s petition for adoption.

Stepmother timely appealed from the probate court’s judgment.
                                                                                           -4-




   II.      The Probate Court Did Not Abuse Its Discretion When It Denied Stepmother’s

            Petition to Adopt J.A.M.

         {¶ 7} Stepmother’s two assignments of error are interrelated and will be addressed

together. These two assignments of error state:

                THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING THAT

         APPELLEE SUSTAINED HER EVIDENTIARY BURDEN UNDER R.C.

         3107.161(C) BECAUSE APPELLEE (1) FAILED TO PROVIDE THE

         COURT WITH MATERIAL EVIDENCE NEEDED TO DETERMINE THE

         BEST INTEREST OF THE CHILD AND (2) FAILED TO DEMONSTRATE

         THAT THE CHILD’S CURRENT PLACEMENT IS NOT THE LEAST

         DETRIMENTAL AVAILABLE ALTERNATIVE.

                THE TRIAL COURT ABUSED ITS DISCRETION BY FINDING THAT

         APPELLANT’S PETITIONED ADOPTION OF J.A.M. IS NOT IN THE BEST

         INTEREST OF THE CHILD.

         {¶ 8} “The right of natural parents to the care and custody of their child is one of

the most precious and fundamental in law.” In re Adoption of M.R.P., 12th Dist. Warren

No. CA2022-01-001, 2022-Ohio-1631, ¶ 15. “Adoption terminates those fundamental

rights.” In re Adoption of Masa, 23 Ohio St.3d 163, 165, 492 N.E.2d 140 (1986). “Since

the facts in each case will vary, and the advisability of permitting an adoption must be

made on a case-by-case basis, the trial court must be allowed broad discretion in making

the determination.” In re Adoption of Charles B., 50 Ohio St.3d 88, 94, 552 N.E.2d 884
                                                                                         -5-


(1990). Therefore, we review a probate court’s decision to grant or deny an adoption

petition under an abuse of discretion standard. A trial court abuses its discretion when

its decision is “unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 9} A probate court may issue a final decree of adoption if, at the conclusion of

the hearing on the petition, the court finds that the required consents have been obtained

or excused and the adoption is in the best interest of the person sought to be adopted.

R.C. 3107.14(C). Thus, an adoption proceeding is a two-step process involving two

phases: (1) the consent phase, and (2) the best interest phase.

       {¶ 10} The probate court, after a consent hearing, found that Mother’s consent was

not required, because Mother had failed without justifiable cause to provide more than de

minimis contact with J.A.M. for a period of at least one year immediately preceding the

filing of the adoption petition.   December 6, 2021 Decision, citing R.C. 3107.07(A).

Mother did not appeal this decision and we will not address the consent issue in this

appeal.

       {¶ 11} Even though the probate court found that Mother’s consent was not

required, the court was still required to make a separate determination that the adoption

was in J.A.M.’s best interest. The parties have different burdens in this analysis. R.C.

3107.161(C) provides: “A person who contests an adoption has the burden of providing

the court material evidence needed to determine what is in the best interest of the child

and must establish that the child's current placement is not the least detrimental available

alternative.” This statute imposed two burdens on Mother as the person contesting the
                                                                                        -6-


adoption. First, Mother had the burden of providing material evidence with regard to the

ultimate best interest question. Id. Second, Mother also had the burden to establish

that the child’s current placement was “not the least detrimental available alternative.”

Id. Despite the two burdens placed on Mother by R.C. 3107.161(C), Stepmother, as the

person seeking adoption, ultimately had the burden of proving that adoption was in the

best interest of J.A.M. In re Adoption of M.R.P., 12th Dist. Warren No. CA2022-01-001,

2022-Ohio-1631, at ¶ 19 (citing a number of decisions from sister districts).

      {¶ 12} Stepmother contends that the trial court abused its discretion by finding that

Mother had satisfied her burden to provide the probate court with material evidence

needed to determine the best interest of J.A.M. According to Stepmother, the evidence

provided by Mother “focused almost exclusively on the effect that the adoption might have

on her and her family, not on J.A.M. himself.” Stepmother’s Appellate Brief, p. 11.

Further, Stepmother stated that “[n]owhere in Mother’s testimony did she indicate that

having continued parental rights over J.A.M. would be in J.A.M.’s best interest, especially

when compared to the daily custody and care currently being provided by Stepmother.”

Id. We disagree with Stepmother’s characterization of Mother’s testimony.

      {¶ 13} Mother testified that she had a bedroom available for J.A.M. and that she

could provide for herself and both of her children.      Transcript of January 26, 2022

Hearing, p. 46, 83. She had a steady job as a Pharmacy Technician at Rite Aid. Id. at

79-80. Further, Mother testified about activities that she and her two children enjoyed

doing together, how she wanted her two children to bond again in the future, and the

positive relationship J.A.M. had had with Mother’s relatives. Id. at 63, 65-69, 73-79.
                                                                                      -7-


Mother also explained that she had never been investigated by children’s services, did

not have any criminal convictions, and did not have any physical or mental health

concerns. Id. at 83-84, 100-101. Finally, Mother explained that if the adoption petition

were denied, she would seek permission from the juvenile court to reach out to J.A.M.

and seek visitation so that he could visit with her and his sister. She stated that she

would take the steps in increments as small as necessary to not upset J.A.M.’s life

balance. Id. at 63-64.

      {¶ 14} In short, Mother provided material evidence, in the form of testimony,

related to the best interest factors that the probate court had to analyze under R.C.

3107.161(B). Stepmother’s assertion that Mother did not provide material evidence of

what was in the best interest of J.A.M. is simply incorrect. Stepmother may disagree

with the conclusions the probate court drew based on the material evidence offered by

Mother, but on this record we cannot say that Mother failed to meet her burden under

R.C. 3107.161(C) of providing material evidence regarding J.A.M.’s best interest.

      {¶ 15} Next, Mother was required to establish that J.A.M.’s current placement was

“not the least detrimental available alternative.” According to R.C. 3107.161(A), “ ‘the

least detrimental available alternative’ means the alternative that would have the least

long-term negative impact on the child.” Stepmother contends that the probate court

misapplied the plain language of R.C. 3107.161(C) by finding that this least detrimental

available alternative component was not relevant because placement was not an issue in

this case.   The probate court explained that typically the noncustodial parent is the

person contesting the adoption.    As such, “[i]t would not make logical sense that a
                                                                                           -8-


contesting parent in a stepparent adoption must establish anything on the issue of current

placement in circumstances where he or she is not disputing the child’s placement in the

adoption case.” February 7, 2022 Decision, p. 7. The court continued:

              Therefore, the Court interprets R.C. § 3107.161(C) as meaning that

       the contesting person must establish that the child’s current placement is

       not the least detrimental available alternative only if placement is a disputed

       issue in that adoption proceeding. Otherwise, placement is not a relevant

       issue impacting the child’s best interest or adoption.       In this case, the

       child’s current custody arrangements are not disputed and will not change

       regardless of how the Court decides the adoption case. That issue is not

       relevant in this case.

Id. at 7-8.

       {¶ 16} In short, the probate court did not make an explicit finding addressing the

least detrimental available alternative component of R.C. 3107.161(C). However, the

probate court stated a number of times in its decision that it believed the current

placement in which Mother was not a part of J.A.M.’s life was not in J.A.M.’s best interest.

Rather, the least detrimental available alternative was to deny the adoption petition and

keep J.A.M. in his stable environment with Father and Stepmother, while allowing Mother

and J.A.M. to renew their relationship that had existed for the first eleven years of J.A.M.’s

life. See In re Adoption of M.R.P., 12th Dist. Warren No. CA2022-01-001, 2022-Ohio-

1631, at ¶ 26, 44 (stating that the “third option” of denying the petition and allowing the

child the opportunity to develop and maintain a relationship with the father was the least
                                                                                        -9-


detrimental available alternative).

       {¶ 17} Further, as explained below, the probate court did address a similar factor

when considering the best interest of J.A.M. pursuant to R.C. 3107.161(B). The first

factor listed in R.C. 3107.161(B)(1) is “[t]he least detrimental available alternative for

safeguarding the child's growth and development.” The court reviewed the evidence

presented at the hearing and found that this factor did not favor the adoption. Much of

the same evidence the probate court discussed in relation to R.C. 3107.161(B)(1) would

apply to the least detrimental available alternative component of R.C. 3107.161(C).

       {¶ 18} The testimony demonstrated that Stepmother and Father provided a safe,

supportive, and positive environment for J.A.M.       But Mother also established that

granting Stepmother’s adoption petition was not the least detrimental available

alternative, because doing so would terminate J.A.M.’s opportunity to resume a similar

safe, supportive, and positive environment with Mother and would also cut off J.A.M. from

his maternal relatives with whom he had had a good relationship in the past. By showing

that there was a better alternative available for J.A.M. than his current arrangement,

Mother, by definition, established that J.A.M.’s current placement was “not the least

detrimental available alternative.” R.C. 3107.161(C).

       {¶ 19} Finally, Stepmother contends that the trial court abused its discretion in

finding that Stepmother’s adoption was not in the best interest of J.A.M.             R.C.

3107.161(B) contains a non-exhaustive list of factors to consider when making a

determination in a contested adoption concerning the best interest of a child. We will

address each of the elements set forth in R.C. 3107.161(B)(1)-(11).
                                                                                         -10-


             (B)(1) The least detrimental available alternative for safeguarding the child’s

      growth and development

      {¶ 20} The probate court explained that J.A.M. “is in a safe, stable environment,

attends good schools, and has opportunities to participate in a variety of activities.”

February 7, 2022 Decision, p. 8.      But J.A.M. and Mother also had a “good, loving

relationship with each other for the first eleven years (85%) of his life.” Id. Based on

the testimony presented at the hearing, the probate court found that “the proposed

adoption will not safeguard or improve J.A.M.’s growth and development.             To the

contrary, the Court believes that it would have a negative impact on J.A.M.’s growth and

development to permanently severe [sic] his relationship with his mother * * *.” Id. at 9.

             (B)(2) The age and health of the child at the time the best interest

      determination is made and, if applicable, at the time the child was removed from

      the home

      {¶ 21} The probate court noted that J.A.M. was a 13-year-old boy at the time of the

hearing and was a “healthy, happy, well-adjusted, and well-rounded child.” Id. The

court found that this was a neutral factor, because there was no evidence that this would

change no matter what the court decided regarding adoption.

             (B)(3) The wishes of the child in any case in which the child’s age and

      maturity makes this feasible

      {¶ 22} The probate court conducted an in camera interview with J.A.M. According

to the court, J.A.M. loves Father, Stepmother, Mother, and his sister and “expressed a

preference to have an ongoing relationship with all of them now, if possible, rather than
                                                                                        -11-


waiting until he is an adult.”     Id. at 10.    Therefore, the court found that R.C.

3107.161(B)(3) did not favor granting the adoption.

             (B)(4) The duration of the separation of the child from a parent

      {¶ 23} The probate court noted that the contact and communication between

J.A.M. and Mother came to an abrupt halt upon issuance of the Juvenile Court Order in

March 2020. As a result, the relationship between Mother and J.A.M. had been put on

hold for 2 years. The court concluded that “[t]he relatively short duration of relationship

breakdown between J.A.M. and his mother, and the circumstances giving rise to that

breakdown, weighs against granting the adoption.” February 7, 2022 Decision, p. 10.

             (B)(5) Whether the child will be able to enter into a more stable and

      permanent family relationship, taking into account the conditions of the child’s

      current placement, the likelihood of future placements, and the results of prior

      placements

      {¶ 24} The probate court found that J.A.M.’s relationship with Father and

Stepmother will not change regardless of whether the adoption is granted. Further, the

court noted that there was no evidence that a renewal of the relationship between Mother

and J.A.M. would “destabilize the relationship J.A.M. currently has with his father and

stepmother.” Id. at 11. Therefore, the court found that R.C. 3107.161(B)(5) did not

favor granting the adoption.

             (B)(6) The likelihood of safe reunification with a parent within a reasonable

      period of time

      {¶ 25} The court found that both J.A.M. and Mother wanted their relationship and
                                                                                        -12-


potential for communication and contact restored. According to the probate court, this

“could happen quickly and seamlessly without any negative impact on J.A.M. There is

no evidence that mother is unfit, or that the relationship she had with her son before the

2020 Juvenile Court Order was unsafe for him.” February 7, 2022 Decision, p. 11.

Therefore, the court found that R.C. 3107.161(B)(5) did not favor granting the adoption.

             (B)(7) The importance of providing permanency, stability, and continuity of

      relationships for the child

      {¶ 26} The probate court noted that J.A.M.’s permanent and stable relationship

with Father and Stepmother and their extended family would not change regardless of

the outcome of the adoption petition.      But granting the adoption would sever his

relationship with Mother and her extended family, at least during J.A.M.’s teenage years.

Consequently, the court found that this factor did not favor granting the adoption.

February 7, 2022 Decision, p. 11.

             (B)(8) The child’s interaction and interrelationship with the child’s parents,

      siblings, and any other person who may significantly affect the child’s best interest

      {¶ 27} Once again, the court noted that J.A.M.’s relationship with Father and

Stepmother would not change regardless of the outcome of the adoption petition. But

the court found that foreclosing an opportunity to resume what was a good relationship

with his Mother and sister would not be in J.A.M.’s best interest. Id. at 11-12. Therefore,

R.C. 3107.161(B)(8) did not favor granting the adoption.

             (B)(9) The child’s adjustment to the child’s current home, school, and

      community
                                                                                         -13-


       {¶ 28} The court found that this was a neutral factor because J.A.M. was well-

adjusted to his home, school, and community and this fact would not change regardless

of the outcome of the adoption petition. February 7, 2022 Decision, p. 12.

              (B)(10) The mental and physical health of all persons involved in the

       situation

       {¶ 29} The court found that this factor was not an issue in this case, because

“[t]here was no evidence presented regarding any ongoing mental or physical health

concerns of mother, father, or stepmother.” Id. at 12.

              (B)(11) Whether any person involved in the situation has been convicted of,

       pleaded guilty to, or accused of any criminal offense involving any act that resulted

       in a child being abused or neglected

       {¶ 30} The court found that R.C. 3107.161(B)(11) was not an issue in this case,

because "[t]here was no evidence presented regarding criminal misconduct of mother,

father, or stepmother.” Id. at 12.

              Other factors

       {¶ 31} R.C. 3107.161(B) provides a non-exhaustive list of factors for a probate

court to consider when determining the best interest of a child who is the subject of an

adoption proceeding. The court may consider other factors relevant to the best interest

of the child. In re Adoption of M.R.P., 12th Dist. Warren No. CA2022-01-001, 2022-Ohio-

1631, at ¶ 46. The probate court addressed Stepmother’s concerns that Mother was

experiencing financial difficulties. The court concluded that “mother’s financial struggles

are not a relevant factor in this adoption case. Mother is not seeking to gain custody of
                                                                                         -14-


J.A.M. or to change his placement.        She just wants an opportunity to visit and

communicate with him. That is not dependent on her financial abilities.” Id. at 12-13.

      {¶ 32} Stepmother also contends that the probate court failed to consider or weigh

“the crucial possibility” that Father could “unexpectedly pass away, which would leave

Mother with sole custody of J.A.M. and Stepmother with no recourse or further

involvement in J.A.M.’s life.” Stepmother’s Reply Brief, p. 9. She cites In re Adoption

of B.L.F., 4th Dist. Athens No. 20CA11, 2021-Ohio-1926, for the proposition that this

possibility is of great concern and should have been considered by the probate court.

But the facts in B.L.F. were very different from the facts before us. In B.L.F., the father

had consented to the adoption of his child by stepfather. The father testified that the

adoption was in the best interest of the child, and he did not appear to show any interest

in continuing a relationship with his child.   Id. at ¶ 9. Consequently, the trial court

expressed concern that father could regain custody of the child in the event of mother’s

death. Id. at ¶ 54. Here, Mother had had a recent, positive relationship with J.A.M. and

wanted to renew that relationship. The probate court found Mother’s testimony credible

and did not have any concerns with Mother’s maintaining a relationship with J.A.M. during

his teenage years.

      {¶ 33} It is clear that the probate court took its duties seriously and considered

each of the best interest factors in R.C. 3107.161(B). The court’s analysis of each factor

was supported by the evidence of record. Based on our review of the evidence and the

statutory best interest factors, we conclude that the probate court did not abuse its

discretion when it found that Stepmother had failed to satisfy her burden of proving that
                                                                                      -15-


the adoption was in J.A.M.’s best interest. Accordingly, Stepmother’s assignments of

error are overruled.



   III.      Conclusion

          {¶ 34} Having overruled both of Stepmother’s assignments of error, the judgment

of the probate court is affirmed.

                                      .............



TUCKER, P.J. and EPLEY, J., concur.




Copies sent to:

Matthew C. Sorg
Kelly M. Schroeder
G.B.M.
Hon. Thomas M. O’Diam